CONCURRING OPINION
Donlon, Judge:
It is a long-standing practice for customhouse brokers to have their own identified boxes, or files, in the customhouses, in which notices intended for them are deposited by the collectors and their staffs. This is a practice which expedites and simplifies the transaction of customhouse business.
I find it unnecessary here to hold that the useful practice of depositing papers in a broker’s personal box is not such personal delivery as the tariff act and regulations contemplate. Such delivery appears to be effective in the great majority of cases.
Here the evidence before us as to deposit of the notice of appraisement in plaintiffs’ customhouse box is inconclusive. Defendant has not shown the fact of such deposit, either by compliance with its own regulations or otherwise; and plaintiffs’ proofs cast serious doubt on any presumption there might be. On the evidentiary record, I concur in the judgment order.